We are all of the opinion that there is but one question in this case, whether the unpaid salary of the treasurer, Salisbury, had been relinquished by him, or whether it remained a valid claim against the company. A majority of the court think that, as a matter of law, on the evidence it was not relinquished; that, therefore, the plaintiff was entitled to the direction of a verdict, and that the errors in the submission of the case to the jury were immaterial. We are of opinion that the relinquishment by Salisbury of the salary was a question of fact to be determined by the jury.